DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims recite “a composite comprising or consisting of”.  The boundaries of the claims limitation are ambiguous; therefore, the claims are indefinite.  The claim can contain comprising or consisting of but not both.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 6-8, 13 and 19 recites the broad recitation “from 4 to 50 percent (w/w)”, “from 1 µm to 300 µm”, “1000 µm or less”, “at least one pharmaceutically acceptable excipient”, “spray drying, coprecipitation of lyophilisation”, respectively and the claims also recite “preferably” which is the narrower statement of the range/limitation.  Claim 18 recites the broad recitation “the disintegrant 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchss et al. (US 9000153) in view of Shu et al. (US Patent Pub. 20160038496).
Fuchss et al. disclose the compound of instant claim 1, for use in a method for treating cancer in combination with radiotherapy and/ or an anticancer agent (Abstract and column 67, compound 36).  Fuchss et al. disclose the compound can be formulated into oral tablets, capsules, powders, granules, dispersions or suspensions and contain pharmaceutically tolerated additives such as filler, binders, lubricants, solvents and adjusters (column 30, lines 38-42 and 52-55).  Fuchss et al. disclose the pharmaceutical composition may also be in the form of a solid composition in the lyophilized state (column 31, lines 6-11).  Fuchss et al. disclose the concentration of the active compound in the formulation can be 0.1 to 100% by weight (column 31- lines12-15).  
Fuchss et al. differs from the instant claims insofar as they do not disclose a polymeric matrix or a method of preparation.   

Shu et al. discloses a general method of forming polymer matrix comprising spray drying the compound and dispersing in a polymer, such as cellulose acetate phthalate and hydroxypropyl methylcellulose acetate succinate ([0131]).  Shu et al. disclose combination cancer treatments including treating with a protein kinase inhibitors ([0458]).  Shu et al. disclose a method of forming a tablet 
It would have been obvious to one of skill in the art before the effective filing date of the claimed invention to have used known formulations, such as polymeric matrix and solid dispersions to form tablets and capsules, commonly used in the field.

Conclusion
   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612